DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
A preliminary amendment was filed on 6/8/2020.
Claims 2-21 are pending.
Claims 2-21 are new.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/20 was filed before the mailing date of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Contingent Limitations
Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
The following limitations are contingent: 
Claim 14:
in response to the selection from the first window … receive … determine … determine … determine … determine (the claim does not recite receiving a selection from the first window, thus rendering the recited receiving and determining steps contingent upon a condition which is not met)

Intended Use / Intended Result
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.”   For method claims, limitations are given limited weight when they simply express the intended result of a process step positively recited (see MPEP 2111.04).
The following limitations include intended use limitations: 
Claims 2, 14, and 15:
communicate/communicating with an account module to generate a user account comprising one or more debt instruments to determine a cash flow rating, wherein the user account comprises a financial account based on user's holdings derived from the user's order book; 
automatically communicate/communicating with a user preferences module to automatically determine user preferences concerning one or more payments and/or debt instruments, wherein the preferences are automatically received from an automated user terminal; 
communicate/communicating using a schedule module with a database of an electronic exchange over the electronic communication network to determine a schedule of payments for one or more debt instruments; 
communicate/communicating with a parameters module to determine parameters for one or more debt instruments;
communicate/communicating with an instrument module to search one or more debt instrument based on the parameters;
communicate/communicating with an exchange module to operate a trading exchange to allow for the exchange of one or more debt instruments;
automatically generate/generating electronic signals to cause time period and payment information entries about one or more debt instruments of a debt portfolio to be displayed in respective column structures at a first window of a graphical user interface of a computing device of a user; 
automatically generate/generating electronic signals to cause graphical interactive slider selection objects to be displayed to overlap the time period and payment information entries on the first window, the graphical slider selection objects to allow the user of the computing device to adjust the graphical interactive slider selection objects to select one or more time period and payment information entries; 
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites the limitation " the act of determining a probability of payment for the one or more payments based on a determined market price for at least one of the one or more payments ".  There is insufficient antecedent basis for this limitation in the claim.  While base claim 2 recites “determine a probability of payment for the one or more payments for each of the one or more debt instruments”, it does not recite that the act is “based on a determined market price for at least one of the one or more payments.”  Thus, it is unclear as to whether the limitation in claim 7 refers to the act in claim 2.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 2 is directed to an “apparatus”. 
Claim 2 is directed to the abstract idea of determining a cash flow rating, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 2 recites:
2. (New)  An apparatus, comprising:
at least one processor of at least one computer in electronic communication with at least one other computer via an electronic communications network; and
a memory that stores instructions which, when executed by the at least one processor, directs the at least one processor to:
communicate with an account module to generate a user account comprising one or more debt instruments to determine a cash flow rating, wherein the user account comprises a financial account based on user's holdings derived from the user's order book; 
automatically communicate with a user preferences module to automatically determine user preferences concerning one or more payments and/or debt instruments, wherein the preferences are automatically received from an automated user terminal; 
communicate using a schedule module with a database of an electronic exchange over the electronic communication network to determine a schedule of payments for one or more debt instruments; 
communicate with a parameters module to determine parameters for one or more debt instruments;
communicate with an instrument module to search one or more debt instrument based on the parameters;
 communicate with an exchange module to operate a trading exchange to allow for the exchange of one or more debt instruments;
automatically generate electronic signals to cause time period and payment information entries about one or more debt instruments of a debt portfolio to be displayed in respective column structures at a first window of a graphical user interface of a computing device of a user; 
automatically generate electronic signals to cause graphical interactive slider selection objects to be displayed to overlap the time period and payment information entries on the first window, the graphical slider selection objects to allow the user of the computing device to adjust the graphical interactive slider selection objects to select one or more time period and payment information entries; 
in response to the selection from the first window, receive first electronic data comprising information about a debt instrument portfolio comprising one or more debt instruments, the information comprising, for each debt instrument, a price associated with the debt instrument in at least one database electronically coupled to the at least one processor; 
determine, based on information stored in the at least one database, a current value for each of the one or more debt instruments; 
determine, based on information stored in the at least one database, a payment schedule for each of the one or more debt instruments, each payment schedule comprising one or more payments, each payment schedule correlating a series of payment amounts with respective scheduled times of payment; 
determine a probability of payment for the one or more payments for each of the one or more debt instruments; 
after determining a probability of payment for the one or more payments for each of the one or more debt instruments, determine a portfolio cash flow rating of the debt instrument portfolio based on: 
(1) the current value of each of the one or more debt instruments; and
(2) the probability of payment for the one or more payments of each debt instrument; and automatically generate electronic signals to cause information about the portfolio cash flow rating to be displayed at a second window of the graphical user interface of the computing device.
The limitations delineated in bold describe determining a cash flow rating.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “at least one processor”, “memory”, and “electronic communications network”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of determining a cash flow rating.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining a cash flow rating using computer technology (e.g. “at least one processor”, “memory”, “electronic communications network”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 2 is not patent eligible.
Independent claims 14 and 15 recite substantially similar limitations to representative claim 2 and are rejected accordingly.  Dependent claims 3-13 and 16-21 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christopolous (US 8,788,404 B1) in view of Sant (US 2005/0187851 A1).

Regarding claims 2, 14, and 15, Christopolous discloses an apparatus (and related method/product), comprising:
at least one processor of at least one computer in electronic communication with at least one other computer via an electronic communications network (see Fig. 34A, server 110; col. 59, lines 7-56); and
a memory that stores instructions which, when executed by the at least one processor (see Fig. 34A, server 110; col. 59, lines 7-56), directs the at least one processor to:
communicate with an account module to generate a user account comprising one or more debt instruments to determine a cash flow rating, wherein the user account comprises a financial account based on user's holdings derived from the user's order book (see Fig. 5a, Steps 1, 2.a, 2.c); 
automatically communicate with a user preferences module to automatically determine user preferences concerning one or more payments and/or debt instruments, wherein the preferences are automatically received from an automated user terminal (see Fig. 5a, Step 2.a.1; Fig. 9, wherein view preferences are user preferences); 
communicate using a schedule module with a database of an electronic exchange over the electronic communication network to determine a schedule of payments for one or more debt instruments (see FIG. 34a, backend computer 150, network 120); 
communicate with a parameters module to determine parameters for one or more debt instruments (see Fig. 10; cols. 50-51, lines 64-44);
communicate with an instrument module to search one or more debt instrument based on the parameters (see Fig. 10; cols. 50-51, lines 64-44);
 communicate with an exchange module to operate a trading exchange to allow for the exchange of one or more debt instruments (see col. 53, lines 13-49);
automatically generate electronic signals to cause time period and payment information entries about one or more debt instruments of a debt portfolio to be displayed in respective column structures at a first window of a graphical user interface of a computing device of a user (see Fig. 25; cols. 53-54, lines 64-8);
automatically generate electronic signals to cause graphical interactive selection objects to be displayed to overlap the time period and payment information entries on the first window, the graphical slider selection objects to allow the user of the computing device to adjust the graphical interactive selection objects to select one or more time period and payment information entries (see Fig. 25; cols. 53-54, lines 64-8).
in response to the selection from the first window, receive first electronic data comprising information about a debt instrument portfolio comprising one or more debt instruments, the information comprising, for each debt instrument, a price associated with the debt instrument in at least one database electronically coupled to the at least one processor (see Fig. 25; cols. 53-54, lines 64-8);
determine, based on information stored in the at least one database, a current value for each of the one or more debt instruments (see Fig. 25; cols. 53-54, lines 64-8); 
determine, based on information stored in the at least one database, a payment schedule for each of the one or more debt instruments, each payment schedule comprising one or more payments, each payment schedule correlating a series of payment amounts with respective scheduled times of payment (see cols. 11-12; lines 8-4); 
determine a probability of payment for the one or more payments for each of the one or more debt instruments (see cols. 11-12, lines 8-4); 
after determining a probability of payment for the one or more payments for each of the one or more debt instruments, determine a portfolio cash flow rating of the debt instrument portfolio (see cols. 11-12, lines 8-4; Fig. 27) based on: 
(1) the current value of each of the one or more debt instruments (see cols. 11-12, lines 8-4; Fig. 27); and
(2) the probability of payment for the one or more payments of each debt instrument (see cols. 11-12, lines 8-4; Fig. 27); and 
automatically generate electronic signals to cause information about the portfolio cash flow rating to be displayed at a second window of the graphical user interface of the computing device (see cols. 11-12, lines 8-4; Fig. 27).
While Christopolous allows for the selection of a time period via selection objects on the user interface, Christopolous does not explicitly disclose slider selection objects.
Sant teaches the displaying slider bars to vary inputs, including sliders to select time periods (see para. 0181, 0189).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Christopolous to include slider selection objects.
One skilled in the art would have been motivated to make the modification in order to allow output to react to a user action instantaneously and dynamically, with no or imperceptibly small delay (see Sant, para. 0181).

Regarding claims 3 and 16, Christopolous discloses in which the one or more debt instruments comprises a plurality of debt instruments, in which the information comprises, for each debt instrument, a quantity of the debt instrument, in which the act of determining a portfolio cash flow rating of the debt instrument portfolio comprises determining a portfolio cash flow rating of the debt instrument portfolio further based on the quantity of each of the one or more debt instruments, in which the instructions, when executed by the at least one processor, further direct the at least one processor to determine an expected net present value of the one or more payments, and in which the act of determining a portfolio cash flow rating of the debt instrument portfolio comprises determining a portfolio cash flow rating of the debt instrument portfolio based on the expected net present value of the one or more payments of each debt instrument (see Fig. 27; col. 54, lines 14-33).

Regarding claim 4, Christopolous discloses in which the current value of each respective debt instrument comprises a net investment amount, the net investment amount comprising an amount determined based on one or more amounts paid for the debt instrument by a current owner of the debt instrument less an amount based on any payments received on the debt instrument (see Fig. 27; col. 54, lines 14-33).

Regarding claim 5, Christopolous discloses in which the net investment amount comprises an amount based on the net present value of any amounts paid by the current owner for the one or more debt instruments less an amount based on the net present value of any payments received on the one or more debt instruments (see Fig. 27; col. 54, lines 14-33).

Regarding claim 6, Christopolous discloses in which the information about a debt instrument portfolio comprises, for each debt instrument, a par value of the debt instrument, in which the act of determining by the at least one processor a portfolio cash flow rating of the debt instrument portfolio is further based on the par value of each debt instrument (see col. 11, lines 8-21).

Regarding claims 7 and 17, Christopolous discloses in which the act of determining a probability of payment for the one or more payments based on a determined market price for at least one of the one or more payments comprises: determining a market price for a specific one of the one or more debt instruments; determining a futures price for the specific one of the one or more debt instruments, the futures price corresponding to a price after a specific payment on the specific debt instrument; and determining a current value for the specific payment based on the market price for the specific debt instrument and the futures price for the specific debt instrument (see cols. 11-12, lines 8-4; cols. 39-40, lines 45-2).

Regarding claims 8 and 18, Christopolous discloses in which the act of determining a portfolio cash flow rating of the debt instrument portfolio comprises determining the portfolio cash flow rating of the debt instrument portfolio based on an initial credit rating for each of the one or more debt instruments, each initial credit rating being determined for an issuer of the corresponding debt instrument before an issuance of the corresponding debt instrument (see col. 34, lines 37-54).

Regarding claims 9 and 19, Christopolous discloses in which the act of determining a portfolio cash flow rating of the debt instrument portfolio comprises determining the portfolio cash flow rating of the debt instrument portfolio based on a current credit rating for each of the one or more debt instruments, each current credit rating being determined for an issuer of the corresponding debt instrument (see col. 34, lines 37-54).

Regarding claim 10, Christopolous discloses in which the current value associated with each of the one or more debt instruments comprises a value determined based on a price at which a current owner purchased each respective debt instrument (see Figs. 25; cols. 53-54, lines 64-8).

Regarding claim 11, Christopolous discloses in which the current value for each debt instrument comprises a current market price for each respective debt instrument (see Figs. 25; cols. 53-54, lines 64-8).

Regarding claims 12 and 20, Christopolous discloses in which the instructions, when executed by the at least one processor, further direct the at least one processor to determine one or more hedge securities that would improve the cash flow rating of the debt instrument portfolio if the one or more hedge securities were added to the debt instrument portfolio (see Fig. 21; col. 53, lines 13-49).

Regarding claims 13 and 21, Christopolous discloses in which the instructions, when executed by the at least one processor, further direct the at least one processor to: purchase the one or more hedge securities in one or more quantities determined by the at least one processor; prompt a user to identify one or more discretionary assets in the debt instrument portfolio; sell at least one of the discretionary assets in exchange for an amount of proceeds; and purchase at least one of the hedge securities using at least a portion of the amount of proceeds, in which the act of determining a portfolio cash flow rating of the debt instrument portfolio comprises determining a portfolio cash flow rating of the debt instrument portfolio further based on a determined net present value of each debt instrument  (see Fig. 21, 23, 24; col. 53, lines 13-64).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692